DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,030,129. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 9, current application
Claim 1, ‘129 patent
1. A device comprising: a host interface circuit configured to communicate with a host via a protocol; and
1. A device comprising: a host interface circuit configured to communicate with a host device via a data protocol;
a storage element configured to store data received from the host;
a storage element configured to store data in response to a data message of the data protocol;
wherein the host interface circuit is further configured to: detect a tunneling command received from the host via a tunnel through the protocol, and
the host interface circuit further configured to: detect when a tunneling command is embedded within the data message,
9. The device of claim 1, wherein the tunneled message is embedded in a data message of the protocol.
extract a tunneled message address information from the data message,
1. (continued) retrieve, from the host via the tunnel, a tunneled message stored in a memory of the host based on the tunneling command.
retrieve from the host device, via the tunneled message address information, a tunneled message stored in a memory of the host device, and route the tunneled message to an on-board processor; and

the on-board processor configured to execute one or more instructions in response to the tunneled message.


Both the current claim 1 and claim 1 of the ‘129 patent appear to disclose a device comprising: a host interface circuit configured to communicate with a host via a protocol; and a storage element configured to store data received from the host (claim 1 of the ‘129 patent more specifically discloses “store data in response to a data message of the data protocol”, but the message can be reasonably understood to be coming from the host device); wherein the host interface circuit is further configured to: detect a tunneling command received from the host via a tunnel through the protocol, and retrieve, from the host via the tunnel, a tunneled message stored in a memory of the host based on the tunneling command.
Claim 1 of the ‘129 patent also discloses the tunneling command being embedded in a data message. While the current claim 1 does not appear to disclose this limitation, the current claim 9 does disclose a tunneled message being embedded in a data message. Further, the language of the current claim 9, combined with the language of current claim 1 regarding retrieval of a tunneled message via the tunnel, could be reasonably taken to disclose “extract[ing] a tunneled message… information from the data message”.
Claim 1 of the ‘129 patent does not appear to explicitly disclose the tunneled message being received “via a tunnel” as in the current claim 1. However, it seems reasonable that one of ordinary skill in the art could infer the use of a tunnel to send or receive a “tunneled message”.
Also, the current claim 1 does not explicitly disclose tunneled message “address information”, nor does it disclose [routing] the tunneled message to an on-board processor; and the on-board processor configured to execute one or more instructions in response to the tunneled message.
Based on this, the current claim appears to be broader in some aspects than claim 1 of the ‘129 patent. This appears to be a case of obviousness-type double patenting, with some slight differences between the disclosure of the current claims 1 and 9 and the corresponding disclosure of claim 1 of the ‘129 patent. These differences appear to be taught or reasonably suggested by the disclosure of claim 1 of the ‘129 patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,030,129. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 14, current application
Claim 11, ‘129 patent
14. A system comprising: a host computing device; and
11. A system comprising: a host computing device comprising: a processor configured to: read and write data from a storage device, and offload commands to the storage device; and
a storage device comprising: a host interface circuit configured to communicate with the host computing device via a protocol; and
the storage device comprising: a host interface circuit configured to communicate with the host computing device via a data protocol;

a storage element configured to store data in response to a data message of the data protocol;
wherein the host interface circuit is further configured to: detect a tunneling command received from the host computing device via a tunnel through the protocol, and
the host interface circuit further configured to: detect when a tunneling command is embedded within the data message,

extract a tunneled message address information from the data message,
retrieve, from the host computing device via the tunnel, a tunneled message stored in a memory of the host computing device based on the tunneling command.
retrieve, via the tunneled message address information, a tunneled message stored in a memory of the host computing device, and route the tunneled message to an on-board processor; and

the on-board processor configured to execute one or more instructions in response to the tunneled message.


Both the current claim 14 and claim 11 appear to disclose a system comprising: a host computing device; and a storage device comprising: a host interface circuit configured to communicate with the host computing device via a protocol; and wherein the host interface circuit is further configured to: detect a tunneling command received from the host computing device via a tunnel through the protocol, and retrieve, from the host computing device via the tunnel, a tunneled message stored in a memory of the host computing device based on the tunneling command.
Claim 11 of the ‘129 patent does not appear to explicitly disclose the tunneled message being received “via a tunnel” as in the current claim 14. However, it seems reasonable that one of ordinary skill in the art could infer the use of a tunnel to send or receive a “tunneled message”.
Claim 11 of the ‘129 patent further discloses a processor configured to: read and write data from a storage device, and offload commands to the storage device; embedding a tunneling command within the data message, extract[ing] a tunneled message address information from the data message, [routing] the tunneled message to an on-board processor; and the on-board processor configured to execute one or more instructions in response to the tunneled message. The current claim 14 does not disclose these elements, nor does it disclose tunneled message “address information”.
Based on this, the current claim 14 appears to be broader in some aspects than claim 11 of the ‘129 patent. This appears to be a case of obviousness-type double patenting, with some slight differences between the disclosure of the current 14 and the corresponding disclosure of claim 11 of the ‘129 patent. These differences appear to be taught or reasonably suggested by the disclosure of claim 11 of the ‘129 patent.

Allowable Subject Matter
Claims 1-20 appear to comprise allowable subject matter. However, claims 1, 9, and 14 are rejected for obviousness-type double patenting. Claims 2-8, 10-13, and 15-18 are objected to for depending upon the rejected claims 1, 9, and 14, whether directly or through an intermediate antecedent claim.

The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest a host interface circuit configured to retrieve, from the host via the tunnel, a tunneled message stored in a memory of the host based on the tunneling command.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitation with the remaining limitations of the claim.

Note that independent claims 14 and 19 contain comparable limitations to that shown above; therefore, they are also determined to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halpern et al. (US 2019/0303153) discloses asynchronous transfers between an egress buffer of one processing element and an ingress buffer of another processing element as buffering becomes available.
Fleming et al. (US 10,515,049) discloses local extraction controller operation beginning when it receives a pointer to a buffer where fabric state will be written and a command controlling how much of the fabric will be extracted.
However, these references do not appear to disclose the subject matter determined to be allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184